Luke, J.
J. G. Garvin, Aubrey Sikes, T. L. Martin, and others were indicted for murdering Dennis Hubert by shooting him with a pistol. Garvin was tried separately and convicted of voluntary manslaughter. His exception is to the judgment overruling his motion for a new trial.
While the brief of evidence is not identical with that in the case of Sikes y. State, ante, 7-16, it does involve precisely the same transaction and the same contention, so far as the general grounds of the motion for a new trial are concerned. It might also be observed that this court affirmed the judgment in the kindred case of Martin v. State, 42 Ga. App. 591 (157 S. E. 113). In these circumstances, without burdening the printed page with a statement of the evidence 'in the case, we shall merely state that the general grounds of the motion for a new trial were properly overruled. We are also satisfied that the only special ground shows no reason for reversing the judgment.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.